Citation Nr: 1755369	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1976 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in January 2013. In October 2014, the Board remanded the Veteran's claim for additional development. 

In November 2016, the Board issued a decision denying service connection for Meniere's syndrome; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). By a June 2017 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's November 2016 decision and remanded the case for action consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the June 2017 JMR, it was determined that another VA examination was necessary in order for the examiner to consider the Veteran's and his wife's lay statements regarding his symptoms both during and after service, as well as documented treatment for various symptoms in service. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if there are any other records he would like to have considered in connection with his claim. Any identified records should be sought. 

2. After any additional records are associated with the claims file, obtain an addendum medical opinion. The claims file should be returned to the VA examiner who provided the December 2014 opinion, if available. If that examiner is not available, an opinion should be obtained from another qualified person.  

The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed Meniere's syndrome is due to service.  In considering this the reviewer should note the Veteran's lay statements of continuous symptoms since service, his wife's diary entries both during and after his service, and documented in-service complaints of dizziness, nausea, and allergies, to include confusion and an inability to concentrate following allergy shots.  

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report. The reviewer should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the reviewer should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completion of the above, the AOJ should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




